Citation Nr: 1605389	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied application for legal entitlement to United States Department of Veterans Affairs (VA) death benefits, to include the threshold question of whether the appellant's spouse had qualifying military service. 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The appellant maintains that her late husband had qualifying military service during World War II.  On this basis, she filed an application for VA death benefits. 

This matter comes before the Board on appeal from an April 2013 decision of the Regional Office (RO) denying the application based on a finding that the appellant's spouse did not have qualifying service. 


FINDINGS OF FACT

The evidence received since the last denial in March 2006 is new, but does not, when considered with previous evidence of record, raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

As pertinent evidence received since the prior denial regarding the application for legal entitlement to VA death benefits, to include the threshold question of whether the appellant's spouse had qualifying military service, is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant maintains that her husband had qualifying service, which should entitle her to basic eligibility for VA death benefits.  As she previously filed applications for this same benefit, her present application must be considered a petition to reopen the prior claims.  See 38 U.S.C.A. §  7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appellant was sent a comprehensive letter in October 2012, which was sent prior to the April 2013 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the appellant in the development of the claim being decided herein.  Specifically, in November 2012, the RO forwarded the relevant information to the United States Department of the Army pursuant to Tagupa v. McDonald, 27 Vet. App. 95, 100 (2014).  According to § 3.203, VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  The entity in the best position to verify service is the appropriate service department and VA's acceptance of any service department document, without further verification by the service, is limited and discretionary under § 3.203(a).  Tagupa, 27 Vet. App. at 100.  Accordingly here, no further assistance can be provided to the appellant.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Applicable Law - New and Material Evidence

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

B.  Discussion

In this case, the appellant previously filed multiple applications for VA death benefits.  The most recent claim was denied by the RO in March 2006.  Notification of this decision was sent to her last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed she received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The appellant did not then appeal the March 2006 determination and no new and material evidence was received prior to expiration of the appeal period.  Accordingly, the prior claims became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

At the time of the prior denials, the information in the claims file included service records pertaining to the service of the appellant's husband, plus responses from the National Personnel Records Center (NPRC) establishing that the appellant's husband did not have qualifying service.  

After the March 2006 decision became final and since the appellant filed her most recent application in October 2012, the RO forwarded the relevant information to the United States Department of the Army pursuant to Tagupa v. McDonald, 27 Vet. App. 95, 100 (2014).

The service department responded in October 2015 that it was unable to verify that the appellant's husband had qualifying service based on the available information.  

The Board finds that this evidence is "new" because it was not before the adjudicator at the time of the prior denials.  However, the Board finds that the new evidence is not "material" because it does not show that the appellant's husband had qualify service and, therefore, provides no reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.203; Tagupa, 27 Vet. App. at 100.  

Moreover, this service department response is not a service department record that existed at the time of the prior denials.  As such, reconsideration of the application cannot be made under 38 C.F.R. § 3.156(c).  

Accordingly, under these circumstances, the Board must conclude that new and material evidence to reopen the claim for basic eligibility for VA benefits has not been received.  As she has not met the threshold burden of submitting new and material evidence to reopen the previously denied claim, the appeal is denied.  


ORDER

Because new and material evidence has not been received to reopen the application for legal entitlement to VA death benefits, to include the threshold question of whether the appellant's spouse had qualifying military service, the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


